This opinion is subject to revision before final
                    publication in the Pacific Reporter

                               2013 UT 23

                                  IN THE

      SUPREME COURT OF THE STATE OF UTAH
                         STATE OF UTAH,
                            Plaintiff,
                               v.
                    MIGUEL MATEOS-MARTINEZ,
                           Defendant.

                             No. 20110431
                           Filed May 3, 2013

                     Third District, Salt Lake
                 The Honorable Deno G. Himonas
                         No. 071906003

                               Attorneys:
  John E. Swallow, Att’y Gen., Marian Decker, Asst. Att’y Gen.,
                          for plaintiff
             Samuel P. Newton, Ogden, for defendant

   JUSTICE DURHAM authored the opinion of the Court in which
   CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
             JUSTICE PARRISH, and JUSTICE LEE joined.

JUSTICE DURHAM, opinion of the Court:
                         INTRODUCTION
   ¶1     Miguel Mateos-Martinez appeals his conviction and
sentence of life without parole on a charge of aggravated murder. He
argues that the prosecution’s decision to charge him with aggravated
murder and the district court’s denial of his motion to amend the
charge to murder violated his constitutional rights. He also argues
that the aggravated murder statute unconstitutionally provides
prosecutors with unbridled discretion to make charging decisions.
Finally, he argues that the admission of victim impact testimony at
his sentencing hearing violated his constitutional rights. We affirm.
                          BACKGROUND
   ¶2    On August 15, 2007, Mr. Mateos-Martinez entered a beauty
salon in Salt Lake City where Faviola Hernandez was cutting a
                    STATE v. MATEOS-MARTINEZ
                       Opinion of the Court

friend’s hair.1 Two younger siblings of Ms. Hernandez were also
present. Mr. Mateos-Martinez displayed a gun, ordered everyone to
get down on the floor, and demanded money. He instructed
Ms. Hernandez to go to the back room and retrieve any money that
might be there. She went into the back room, but she returned with
a gun of her own. Mr. Mateos-Martinez shot her once in the chest
and fled. Ms. Hernandez died within minutes.
   ¶3      Mr. Mateos-Martinez was eventually apprehended in
Mexico and brought back to Utah by United States Marshals. As part
of the extradition negotiations, the State agreed not to seek the death
penalty. Mr. Mateos-Martinez was charged with aggravated murder,
two counts of aggravated robbery, and two counts of aggravated
assault. Prior to trial, he moved to amend the first count from
aggravated murder to murder. After a hearing, the district court
denied the motion.
   ¶4     A jury convicted Mr. Mateos-Martinez on all counts. At a
subsequent hearing, the State stipulated to the defense’s request that
one count of aggravated robbery be merged with the charge of
aggravated murder. The district court judge then conducted
sentencing proceedings. At these proceedings, the court heard
victim impact testimony from Ms. Hernandez’s mother and sister.
Defense counsel made no objection to this testimony at the time. The
district court judge sentenced the defendant to life without the
possibility of parole.
  ¶5      Mr. Mateos-Martinez timely appealed to this court. We
have jurisdiction under Utah Code section 78A-3-102(3)(i).
                    STANDARD OF REVIEW
   ¶6     “Constitutional issues, including questions regarding due
process, are questions of law that we review for correctness.” Chen
v. Stewart, 2004 UT 82, ¶ 25, 100 P.3d 1177.
                             ANALYSIS
   ¶7      Mr. Mateos-Martinez argues that the prosecution and the
district court violated his constitutional rights by charging him with
and trying him for aggravated murder instead of murder. He also
argues that the content of the victim impact testimony at his
sentencing hearing violated his constitutional rights.


  1
     This court has already affirmed the aggravated robbery
conviction of Mr. Mateos-Martinez’s accomplice and getaway driver.
See generally State v. Jimenez, 2012 UT 41, 284 P.3d 640.

                                  2
                          Cite as: 2013 UT 23
                         Opinion of the Court

      I. DENIAL OF THE MOTION TO AMEND THE CHARGE
   ¶8     Mr. Mateos-Martinez suggests that the prosecution’s
decision to charge him with aggravated murder and the district
court’s denial of his motion to reduce the charge from aggravated
murder to murder violated his constitutional rights. First, he argues
that the charging decision violated both the Uniform Operation of
Laws Clause of article I, section 24 of the Utah Constitution and the
Equal Protection Clause of the Fourteenth Amendment of the United
States Constitution.2 Second, he argues that the aggravated murder
statute unconstitutionally affords prosecutors unbridled discretion
to charge persons in his situation with aggravated murder.
A. Decision to Charge Mr. Mateos-Martinez with Aggravated Murder
   ¶9      “All laws of a general nature shall have uniform opera-
tion.” UTAH CONST. art. I, § 24. To determine whether a statute meets
this requirement, we apply a three-part test. We ask “(1) whether the
statute creates any classifications; (2) whether the classifications
impose any disparate treatment on persons similarly situated; and
(3) if there is disparate treatment, whether the legislature had any
reasonable objective that warrants the disparity.” State v. Robinson,
2011 UT 30, ¶ 17, 254 P.3d 183 (internal quotation marks omitted).
   ¶10 Mr. Mateos-Martinez argues that the decision to charge
him with aggravated murder was “a case of over-prosecution
against people in his class.” To support this argument, he offers a list
of eight other criminal defendants represented by the Salt Lake City
Legal Defender Assocation. These defendants were apparently all
charged with both murder and aggravated robbery, but in their
cases the aggravated robbery charges were not used to increase the
charge of murder to aggravated murder, as was done in Mr. Mateos-
Martinez’s case.
    ¶11 He concedes that this list is not “a complete record of all
relevant prosecutions in the state.” We need not determine whether
it is even a representative record, however, because on its face the list
fails to provide sufficient information about these other defendants
for us to determine whether they are “persons similarly situated” to
Mr. Mateos-Martinez—a requirement for any claim that the uniform


  2
      “Since our analysis under the uniform operation of laws
provision is at least as rigorous as it would be under the federal
equal protection provision, we accordingly limit our review to [the]
state constitutional claim.”ABCO Enters. v. Utah State Tax Comm’n,
2009 UT 36, ¶ 14, 211 P.3d 382 (internal quotation marks omitted).

                                   3
                    STATE v. MATEOS-MARTINEZ
                       Opinion of the Court

operation of laws clause has been violated. The list provides only the
names, case numbers, and races of the other defendants. We cannot
tell whether they were charged, as was Mr. Mateos-Martinez, with
multiple counts of aggravated robbery and with multiple other
aggravated felonies. Further, we know nothing about the circum-
stances surrounding their crimes, and cannot determine their
relative culpability, or discern what other factors may have informed
the prosecutorial decision not to charge them with aggravated
murder.
    ¶12 For example, one of the other listed defendants, Jesus
Jimenez, was recently the subject of an appeal to this court. He was,
it so happens, Mr. Mateos-Martinez’s getaway driver. See supra ¶ 2
n.1. Because he was only an accomplice to another’s crimes, he is not
“similarly situated” to Mr. Mateos-Martinez. The other listed
defendants may be similarly distinguishable. It is Mr. Mateos-
Martinez’s burden to show that they are not. “[A] reviewing court
is not simply a depository in which [a] party may dump the burden
of argument and research . . . .” Broderick v. Apartment Mgmt.
Consultants, L.L.C., 2012 UT 17, ¶ 9, 279 P.3d 391 (second alteration
in original) (internal quotation marks omitted). Mr. Mateos-Martinez
has not shown that the decision to charge him with aggravated
murder “impose[d] any disparate treatment” on him, Robinson, 2011
UT 30, ¶ 17. He therefore cannot show that the charging decision
violated the Uniform Operation of Laws Clause. For the same
reason, he has not shown a violation of the federal Constitution. See
supra ¶ 8 n.2.
                    B. Aggravated Murder Statute
  ¶13 Mr. Mateos-Martinez argues in the alternative that the
aggravated murder statute is unconstitutional on its face because it
“offers prosecutors . . . unbridled discretion to choose arbitrarily
whether to file charges as aggravated murder (carrying as penalties
capital punishment and life without parole) or as murder (carrying
lower penalties).”
   ¶14 Section 76-5-202(1) of the Utah Code provides that
“[c]riminal homicide constitutes aggravated murder if the actor
intentionally or knowingly causes the death of another [and] . . . the
homicide was committed incident to an act, scheme, course of
conduct, or criminal episode during which the actor committed or
attempted to commit aggravated robbery.” Citing State v. Mohi, 901
P.2d 991 (Utah 1995), Mr. Mateos-Martinez argues that this statute
violates the Uniform Operation of Laws Clause because it does not


                                  4
                          Cite as: 2013 UT 23
                         Opinion of the Court

constrain the prosecution’s discretion to charge a defendant with
aggravated murder.
   ¶15 In Mohi, this court held that certain provisions of the
Juvenile Courts Act violated that clause because it “permit[ted] two
identically situated juveniles . . . to face radically different penalties
and consequences without any statutory guidelines for
distinguishing between them.” Id. at 998. The provisions gave
prosecutors “direct-file” authority, under which “prosecutors [had]
discretion to file some charges against juveniles directly in adult
circuit or district court while leaving other similarly accused
offenders in juvenile court.” Id. at 994. Upon determining that there
was “no rational connection between the legislature’s objective of
balancing the needs of children with public protection and its
decision to allow prosecutors total discretion in deciding which
members of a potential class of juvenile offenders to single out for
adult treatment,” id. at 1002, we held the provisions
unconstitutional, id. at 1004.
  ¶16 Mohi is distinguishable from the instant case. Indeed, Mohi
explicitly distinguishes itself from the facts before us:
      The type of discretion incorporated in the [Juvenile
      Courts] Act is unlike traditional prosecutor discretion.
      Selecting a charge to fit the circumstances of a
      defendant and his or her alleged acts is a necessary step
      in the chain of any prosecution. It requires a legal
      determination on the part of the prosecutor as to which
      elements of an offense can likely be proved at trial.
      Moreover, such discretion is also beneficial to the
      public; it allows prosecutors to plea-bargain with
      offenders in some cases, saving the public the expense
      of criminal prosecutions. However, none of these
      benefits accompany the discretion to choose which
      juveniles to prosecute in adult rather than in juvenile
      court. The elements of the offense are determined by
      the charging decision, and it is only the charging decision
      that is protected by traditional notions of prosecutor
      discretion.
Id. at 1002–03 (second emphasis added).
  ¶17 In our case, prosecutors exercised such “traditional
prosecutor discretion” in choosing to charge Mr. Mateos-Martinez
with aggravated murder. He committed murder in the course of
multiple aggravated felonies against multiple victims, including


                                    5
                    STATE v. MATEOS-MARTINEZ
                       Opinion of the Court

children. The decision to charge aggravated murder under such
circumstances is a classic exercise of prosecutorial discretion, and we
will not second-guess such a decision on the showing made before
us today. Similarly, we are not persuaded that the aggravated
murder statute is unconstitutional. Mohi held that to provide
prosecutors with unguided discretion to file the same charge against
a juvenile defendant in either juvenile or adult court violated the
Uniform Operation of Laws Clause. But aggravated murder is a
different crime than murder, with an additional element that must
be proved at trial. We reject Mr. Mateos-Martinez’s argument, and
affirm the district court’s denial of his motion to amend the charge.
                    II. SENTENCING HEARING
                     A. Constitutional Standards
   ¶18 Mr. Mateos-Martinez argues that the admission of
inflammatory victim impact statements at his sentencing hearing
violated the prohibitions against cruel and unusual punishments
located in article I, section 9 of the Utah Constitution and the Eighth
Amendment to the United States Constitution.3
   ¶19 “[T]he Eighth Amendment does not bar, per se, victim
impact evidence, but victim impact evidence may be inadmissible
if the evidence is so prejudicial that it makes sentencing
fundamentally unfair under the Due Process Clause.” State v. Ott,
2010 UT 1, ¶ 25, 247 P.3d 344 (citing Payne v. Tennessee, 501 U.S. 808,
823, 827 (1991)). Further, “evidence that addresses the defendant’s
character or expresses the victim’s opinion of the appropriate
sentence at the penalty phase of trial is inadmissible under the
Eighth Amendment.” Id. (citing Payne, 501 U.S. at 830 n.2).
      Payne overturned Booth v. Maryland, which held the
      Eighth Amendment barred victim impact evidence.
      However, to the extent Payne overruled Booth, Booth
      retained viability for its holding that victim impact


  3
    Mr. Mateos-Martinez only cites authority in support of his
Eighth Amendment argument, and does not provide an independent
analysis of article I, section 9 of the Utah Constitution. We therefore
confine our analysis to the federal Constitution. See Zissi v. State Tax
Comm’n, 842 P.2d 848, 858 (Utah 1992) (“As a threshold matter, we
note that because [the appellant] has cited no authority and made no
separate cruel and unusual argument under the state constitution,
we will address this issue only in the context of the federal
Constitution.”).

                                   6
                            Cite as: 2013 UT 23
                           Opinion of the Court

      evidence that addresses the defendant’s character or
      expresses the victim’s opinion of the appropriate
      sentence at the penalty phase of trial is inadmissible
      under the Eighth Amendment.
Id. (citations omitted).
    ¶20 Both Payne and Booth limit their holdings to capital
sentencing proceedings. Payne, 501 U.S. at 817 (“This Court held [in
Booth] by a 5-to-4 vote that the Eighth Amendment prohibits a jury
from considering a victim impact statement at the sentencing phase
of a capital trial.” (emphasis added)); Booth v. Maryland, 482 U.S. 496,
508 – 09 (1987) (“The admission of these emotionally charged
opinions as to what conclusions the jury should draw from the
evidence clearly is inconsistent with the reasoned decisionmaking
we require in capital cases. . . . We conclude that the introduction of
a [victim impact statement] at the sentencing phase of a capital
murder trial violates the Eighth Amendment . . . .” (emphases
added)).
   ¶21 To reiterate: while Booth held that the Eighth Amendment
prevents the introduction of any victim impact evidence at the
sentencing phase of a capital sentencing hearing, Payne overruled
that absolute bar and limited it to a prohibition on “victim impact
evidence that addresses the defendant’s character or expresses the
victim’s opinion of the appropriate sentence at the penalty phase of
trial.” Ott, 2010 UT 1, ¶ 25.
   ¶22 The State argues that our decision in Ott is distinguishable
in two ways. First, the State suggests that Mr. Mateos-Martinez’s
sentencing proceeding was not a capital sentencing proceeding, and
therefore that the doctrine of Payne simply does not apply. Second,
the State argues that because Mr. Mateos-Martinez was sentenced by
a judge, rather than by a jury (as was the case in Ott), this court
should apply a rebuttable presumption that judges are not influ-
enced by inappropriate or irrelevant information.
   ¶23 For his part, Mr. Mateos-Martinez first argues that the
Eighth Amendment analysis of Payne should be extended to
sentencing proceedings where life without possibility of parole
(LWOP) is the maximum sentence available to the sentencing
authority. Second, he argues that the identity of the sentencing
authority is irrelevant.
   ¶24 We agree with the State that Ott is distinguishable from the
instant case. We understand Payne to apply only to capital
sentencing proceedings; the proceedings in Ott were, as we explain

                                    7
                     STATE v. MATEOS-MARTINEZ
                        Opinion of the Court

below, capital. Today we hold that the Eighth Amendment doctrine
of Payne, which establishes an absolute bar on certain types of victim
impact testimony, does not apply to sentencing proceedings where
death is not an option.
   ¶25 First, we address the differences between the proceedings
in Ott and those in the case before us today. In Ott, we referred to
Mr. Ott’s sentence of LWOP as having emerged from a “capital
sentencing hearing.” Id. ¶ 26. This determination informed our
determination that Payne applied to that case. See id. ¶ 25. Mr. Ott,
in fact, entered a guilty plea “in exchange for the State’s agreement
not to pursue the death penalty,” id. ¶ 9, and Mr. Mateos-Martinez
argues that this fact makes his case indistinguishable from Ott’s,
since in both cases the State agreed not to seek the death sentence
and the sentencing authority never had the option to impose death.
   ¶26 But as a matter of statutory definition, at all relevant times
leading up to Mr. Ott’s sentencing, all aggravated murder charges
were designated “capital,” whether or not the prosecution ever
requested the imposition of capital punishment. The criminal code
has since been amended,4 and now defines aggravated murder as a
“capital felony” only if the state has filed “a notice of intent to seek
the death penalty.” Compare UTAH CODE § 76-5-202(3)(a)-(b) (“If a
notice of intent to seek the death penalty has been filed, aggravated
murder is a capital felony. . . . If a notice of intent to seek the death
penalty has not been filed, aggravated murder is a noncapital first
degree felony . . . .” (emphasis added)), with id. § 76-5-202(2) (Supp.
2006) (“Aggravated murder is a capital felony.”); see also Tillman v.
State, 2012 UT App 289, ¶ 1 n.2, 288 P.3d 318 (“Aggravated murder
was previously labeled [m]urder in the first degree and classified as
a capital offense, regardless of the penalty sought. Under the current
statute, aggravated murder is a capital felony only if the State
pursues the death penalty.” (alteration in original) (citation omitted)
(internal quotation marks omitted)). Therefore, while Mr. Ott’s
sentencing proceeding was treated as “capital” even though death
was never “on the table,” Mr. Mateos-Martinez is clearly not eligible
for such treatment.


  4
    The statute was amended in 2007, with an effective date of April
30 of that year. Aggravated Murder Amendments, ch. 275, § 3, 2007
Utah Laws 1150, 1153. Mr. Ott committed his crime the summer of
2002. Ott, 2010 UT 1, ¶ 1. Mr. Mateos-Martinez committed his in
August 2007. Therefore, the old version of the statute applied to
Mr. Ott’s case and the new version applies to this case.

                                   8
                         Cite as: 2013 UT 23
                        Opinion of the Court

   ¶27 The new version of the aggravated murder statute differs
from the old in more than just the label it applies. Although the State
in Mr. Ott’s case never asked for the death penalty, the sentencing
decision in that case—a choice between LWOP and a lesser
sentence—was made by a jury. Ott, 2010 UT 1, ¶ 10. But the same
bill that amended the aggravated murder statute created a new
statutory section in the sentencing chapter of the criminal code.
Aggravated Murder Amendments, ch. 275, §§ 2, 3, 2007 Utah Laws
1152–53. This section provides that “[a] person who has pled guilty
to or been convicted of first degree felony aggravated murder under
Section 76-5-202 shall be sentenced by the court. . . . The sentence
under this section shall be life in prison without parole or an
indeterminate prison term of not less than 25 years and which may
be for life.” UTAH CODE § 76-3-207.7(1)–(2).
   ¶28 The State’s two arguments for distinguishing Ott—that Ott
dealt with a capital sentencing proceeding, while this case does not,
and that Mr. Ott was sentenced by a jury, while Mr. Mateos-
Martinez was sentenced by a judge—thus both relate to these
changes in the law. The legislature has said that aggravated murder
is only a “capital felony” if the State files a notice of intent to seek
death. UTAH CODE § 76-5-202(3)(a). Mr. Mateos-Martinez was
extradited from Mexico pursuant to an agreement that the State
would not do so. His sentencing proceeding was therefore not “the
sentencing phase of a capital trial,” Payne, 501 U.S. at 817.
Furthermore, Mr. Mateos-Martinez was sentenced by the court
pursuant to section 76-3-207.7.
   ¶29 For these reasons, the Eighth Amendment’s absolute ban
on victim impact evidence that addresses the defendant’s character
or expresses the victim’s character or expresses the victim’s opinion
of the appropriate sentence, established by Booth and limited by
Payne, does not apply to Mr. Mateos-Martinez’s sentencing
proceeding. Accordingly, we must consider whether to extend that
absolute ban to noncapital sentencing proceedings conducted by a




                                   9
                    STATE v. MATEOS-MARTINEZ
                       Opinion of the Court

judge pursuant to section 76-3-207.7 as a matter of federal law.5 For
the following reasons, we decline to do so.
   ¶30 Mr. Mateos-Martinez urges that we extend the ban against
these types of victim impact evidence to all sentencing proceedings
where LWOP is an available penalty. To support this position, he
refers us to Ott. But, as noted above, that case examined proceedings
that were statutorily deemed “capital.” He further argues that the
United States Supreme Court has recently suggested that LWOP
implicates similar Eighth Amendment concerns to those treated in
Booth and Payne, citing Graham v. Florida, 130 S. Ct. 2011, 2027 (2010)
(“It is true that a death sentence is unique in its severity and
irrevocability, yet life without parole sentences share some
characteristics with death sentences that are shared by no other
sentences.” (emphasis added) (internal quotation marks omitted)).
But Graham considered LWOP only in the context of juvenile
defendants. Id. at 2017–18 (“The issue before the Court is whether
the Constitution permits a juvenile offender to be sentenced to life
in prison without parole for a nonhomicide crime.”). Graham does
not hold that LWOP is identical to death in its constitutional
implications and does not discuss victim impact testimony. As such,
we do not understand Ghraham to establish an absolute ban on the
presentation of certain types of victim impact testimony in
noncapital sentencing proceedings for adult offenders.
   ¶31 Our reluctance to extend the Eighth Amendment per se
ban to noncapital proceedings is strengthened by the identity of the
sentencing authority in this case. Mr. Mateos-Martinez was sen-
tenced by a judge. “A sentencing judge is not required to articulate
whether specific information was inappropriate for consideration,
and the mere introduction of potentially improper information is not
sufficient to establish reliance.” State v. Moa, 2012 UT 28, ¶ 40, 282

  5
    “[W]e have never addressed what limitations, if any, the state
constitution places on the use of victim impact evidence during the
penalty phase of a capital trial.” State v. Maestas, 2012 UT 46, ¶ 307,
299 P.3d 892. For the reasons explained herein, the sentencing
proceeding at issue here was noncapital. We need not and do not
determine whether the state constitution places any limitations on
the use of victim impact testimony in such noncapital proceedings,
because no independent constitutional argument is before us. See
supra ¶ 18 n.3. We consider only whether the Eighth Amendment, as
interpreted by the United States Supreme Court in Payne and
applied by this court in Ott, has the same implications for noncapital
sentencing proceedings as for capital ones.

                                  10
                          Cite as: 2013 UT 23
                         Opinion of the Court

P.3d 985. Judges “are presumably conditioned by education, training
and experience to render service of a professional character under
a discipline which should involve a high degree of integrity.” Ellis
v. Gilbert, 429 P.2d 39, 41 (Utah 1967); see also State v. Joubert, 455
N.W.2d 117, 130 (Neb. 1990), cert. denied, 499 U.S. 931 (1991) (“Booth
is . . . distinguishable from this case in that the sentence in Booth was
imposed by a jury of laypersons and, here, the sentences were
imposed by a panel of jurists. . . . [I]t is presumed that judges
disregard evidence which should not have been admitted.”)
   ¶32 We therefore hold that there is no Eighth Amendment bar
to certain types of victim impact testimony in noncapital, adult
sentencing proceedings before a judge. Further, it does not appear
to us that the Eighth Amendment speaks at all to the use of such
testimony in such cases.
             B. Ineffectiveness of Counsel and Plain Error
   ¶33 In light of our conclusion that the federal Constitution does
not preclude the admission of victim impact testimony in noncapital
cases, there is no basis on which we could hold that defense coun-
sel’s failure to object to the testimony constituted ineffective
assistance of counsel. Nor, obviously, can we deem the trial court’s
admission of such evidence plain error.
   ¶34 Mr. Mateos-Martinez does advance general arguments in
his brief regarding the relevance of the testimony and its highly
inflammatory character, citing Utah Code section 77-38-4(4)-(5) (The
“court shall have the right to limit any victim’s statement to matters
that are relevant to the proceeding” and not “disruptive.”).
However, his only claims in this regard relate to his position that
federal constitutional law prohibits such evidence; they do not
appear to advance a separate attack on the use of this evidence.
   ¶35 As noted above, we reject Mr. Mateos-Martinez’s Eighth
Amendment claims today. Evidentiary, statutory, or other
constitutional problems that may exist with victim impact testimony
of this kind in noncapital cases are open questions for another day.
                           CONCLUSION
   ¶36 Mr. Mateos-Martinez has not shown that the district court
erred in denying his motion to amend the charge against him from
aggravated murder to murder. Further, we hold that the
introduction of the victim impact testimony in this case did not
violate the Eighth Amendment; therefore, its admission could not
have been plain error, nor could it have been ineffective assistance


                                   11
                   STATE v. MATEOS-MARTINEZ
                      Opinion of the Court

of counsel to fail to object to it. The conviction and sentence are
affirmed.
                          ____________




                                12